UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 8, 2016 Commission File No. 0-14225 EXAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1741481 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 48720 Kato Road, Fremont, CA 94538 (Address of principal executive offices, Zip Code) (510) 668-7000 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders . The Company held its 2016 Annual Meeting of Stockholders (the “Annual Meeting”) on September 8, 2016. There were three proposals considered at the Annual Meeting, each of which is described briefly below and detailed in the Company’s definitive proxy statement dated July 20, 2016 for the Annual Meeting (the “Proxy Statement”). The final voting results from the Annual Meeting are as follows: Proposal 1 – Election of Directors Proposal 1 was a proposal to elect six nominees to serve a one-year term on the Company’s Board of Directors, as detailed in the Proxy Statement. Following is the number of votes cast “For” or “Authority Withheld” for each of the nominees set forth in Proposal 1, as well as the number of “Abstentions” and “Broker Non-Votes” as to each nominee. Each of the nominees was elected at the Annual Meeting to serve a one-year term on the Company’s Board of Directors. For Authority Withheld Abstentions Broker Non-Votes Behrooz Abdi 0 Izak Bencuya 0 Ryan A. Benton 0 Pierre Guilbault 0 Brian Hilton 0 Gary Meyers 0 Proposal 2 – Ratification of Auditors Proposal 2 was a proposal to ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for fiscal year 2017, as described in the Proxy Statement. Following is the number of votes cast “For” or “Against”, as well as the number of “Abstentions” and “Broker Non-Votes”, as to the matter. For Against Abstentions Broker Non-Votes 0 Proposal 3 – Say on Pay Proposal 3 was a proposal to approve an advisory vote on executive compensation, as described in the Proxy Statement. Following is the number of votes cast “For” or “Against”, as well as the number of “Abstentions” and “Broker Non-Votes”, as to the matter. For Against Abstentions Broker Non-Votes Item 8.01. Other Events. On September 8, 2016, the Company’s Board of Directors, in addition to appointing Gary Meyers as Chairman of the Board, appointed independent directors to serve on the Board committees as follows: Audit Committee Brian Hilton, Chairman Behrooz Abdi Izak Bencuya Gary Meyers Compensation Committee Izak Bencuya, Chairman Behrooz Abdi Gary Meyers Corporate Governance and Nominating Committee Gary Meyers, Chairman Izak Bencuya Brian Hilton SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 13, 2016 EXAR CORPORATION /s/ Ryan A.Benton Ryan A. Benton Chief Executive Officer
